DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on September 9, 2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided examples or reasons of the patentable differences between the species.  This is found persuasive and the Examiner has withdrawn the election of species requirement and deems that the species are not patentably distinct and are obvious variations of each other upon further consideration.
Accordingly, all claims 1-18 will be examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021; November 20, 2020; May 5, 2020; and November 14, 2019 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0172130 to Ohmura.
Regarding claims 1 and 10, the Ohmura publication teaches an electric machine 2, a differential 6, a drive shaft 3a, 3b, a driving wheel (not shown see paragraph 0008), a gear train installed in a vehicle and configured to transmit power from a rotating electrical machine to a driving wheel through a differential and a drive shaft, the gear train comprising: a plurality of shafts 23, 53 on a plurality of axes lying separately from each other; and a plurality of gears that is disposed respectively on the plurality of shafts, at least one of the plurality of gears being an internal gear 52d.  See Fig. 1.
Regarding claims 2 and 11, the gear train includes one or more speed reduction units 53a, 52d; each of the speed reduction units provides a pair of gears 53a, 51 and 53b, 52d included among the plurality of gears, the speed reduction units are configured to reduce speed of power from the rotating electrical machine in a power transmission path leading from the rotating electrical machine to the driving wheel; and an external gear and an internal gear mesh with each other in at least one of the speed reduction units 52d, 53b.  See Fig. 1.

Regarding claims 5 and 14, the plurality of gears includes a first gear 51 provided on an output shaft of the rotating electrical machine, a second gear 52d provided on the differential, and a third gear and a fourth gear that are provided on a shaft member disposed on an axis different from an axis of the output shaft and mesh with the first gear and the second gear, respectively; the first speed reduction unit provides the first gear and the third gear, the first gear 51 and the third gear 53a being external gears; and the second speed reduction unit provides the second gear and the fourth gear, the second gear 52d being an internal gear and the fourth gear 53b being an external gear.  See Fig. 1.
Regarding claims 6 and 15, the first speed reduction unit is located on the same side of the second speed reduction unit as the rotating electrical machine in an axial direction of an output shaft of the rotating electrical machine.  See Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-9, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0172130 to Ohmura in view of German Patent No. DE102011100817 to Maerkl (translation provided with this action).
Regarding claims 4 and 13, the Ohmura publication teaches that the reduction gear set adjacent the motor is made up of two external gears, and the second reduction gear set is an internal and external gear set.  See Fig. 1.
The Ohmura publication lacks a teaching that the opposite configuration can be done.
The Maerkl patent teaches that the electric machine 12 is attached to an external gear 28 that meshes with internal gear 32, and is then attached to a differential 48. See Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Ohmura device to put the internal and external gearing arrangement before the external, external gear set, as the Maerkl patent teaches that an external, internal gear set can be attached to a motor directly, and that this is a known type of gearing arrangement that is used before a differential to provide the predictable result of changing the reduction as desired by the In re Japikse, 86 USPQ 70.
Regarding claims 7, 8, 16 and 17, the Ohmura publication teaches that there is an external, external gear pair before an internal, external gear pair.  See Fig. 1.
The Ohmura publication lacks a teaching that the two gear pairs are both external, internal gear pairs.
The Maerkl patent teaches that a gear pair attached to a motor can have an external gear attached to the motor that meshes with an internal gear that is the output.  See Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Ohmura device and replace the first external, external gear pair with the external, internal gear pair taught as taught by the Maerkl patent as this would be combining known prior art elements using known methods to provide the predictable result of a changing the gear reduction as needed by the user.
Regarding claims 9 and 18, wherein the first speed reduction unit is located on the same side of the second speed reduction unit as the rotating electrical machine in an axial direction of an output shaft of the rotating electrical machine. See Fig. 1 of Ohmura.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,136,379 to Lauster teaches an external, internal gear reduction.
U.S. Publication No. 2017/0349157 to Hokoi et al. teaches an external gear as part of a first reduction.
German Patent No. DE202017102980 to Oerlikon teaches a two stage external gear reduction.
European Patent No. EP1526027 to Tanaka et al. teaches a three stage reduction with internal gears.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655